Title: [June 1785]
From: Adams, John Quincy
To: 



      Wednesday June 1st. 1785.
      
      
       Small wind. The Season for Calm weather is coming forward, and I am afraid we shall have a long passage; in the afternoon we saw a ship and pass’d within a mile from her but the weather being dark and foggy we could not see her distinctly. Towards night the wind freshened.
      
      

      4th.
      
      
       Our Wind has been very low for several days. 15 or 20 leagues a day is the utmost extent of our route.
       Mr. Well de Singler is a youth 18 years old, consequently he cannot be a good Seaman; this is only his second voyage. His first was to India. His manners are by no means agreeable. He has some reading, and was two or three years in a College at Paris. He is full of his knowledge, and does not doubt but he is the most learned man on board though the youngest. He commonly engroces the conversation wherever he is, and maintains his opinion in the most positive manner, upon any subject whatever. His principles are to fight with every body, and upon the most trivial occasions; he even gives to understand, that if opportunities fail, he takes care to create them. He pretends to be of noble birth and affects to despise every body who is not noble. In short I think it an unlucky circumstance that I am obliged to remain with him during 50 days. I cannot conceive how the lives of 50 or 60 persons can be sported with so far as to place a boy commanding officer on board a kings ship, but so it is, and every thing in France depends upon protection at Court. I don’t wonder their marine has never been able to resist the English Navy. Very luckily for us, there is another officer on board who keeps the watch with Mr. Singler; so that I am not anxious as I should be if a person who knows very little more than I, of the Sea was in bad weather alone to command on deck.
      
       

      8th.
      
      
       Continual calms, and contrary winds. We are now at about 38 degrees of Latitude, and are not far from the western Islands. Consequently we have not yet run 400 leagues. We saw in the forenoon a brigg and in the afternoon, she pass’d about 2 leagues from us, and hoisted an English flag. It is a common custom when 2 vessels meet at Sea, they hoist the flag of their respective nations: in peace I mean; for in war it is different.
       Mr. Le Breton of about 32 years, has been a Seaman at least 20. During the late war he commanded a privateer from Dunkirk and another from Zierikze’e. He was sometime prisoner in England. He is on board this Packet as a subaltern officer, but pays the Captain, to live at his table. The reason of this is, that Mr. Le Breton has a vessel building for him to command, when he has his campaigns. The Undertakers in France, will never insure a merchant vessel unless her Captain, has serv’d as officer in the kings service, at least two campaigns of three months each, and this is called to have their campaigns, and is what Mr. Le Breton is performing. He is one of the most agreeable persons on board. He sings very prettily, and entertains us highly almost every evening with his songs. He always keeps the watch with Mr. de Singler, which relieves me from a vast deal of anxiety.
      
      

      11th.
      
      
       This day being Captain Fournier’s, jour de fête, he gave us an excellent entertainment on board: and when his health was drank at the desert, 5 guns were fir’d in his Honour. As there was a more considerable space of time between the fourth and fifth than between the others Mr. Le Bel was very much irritated: fearing that the fifth would not be fired; a salute in an even number is English, and of course the odd number, is French. But an even number on board a french vessel, and an odd one on board an Englishman, are equally look’d upon as an insult. I had in the evening a disagreeable dispute with Mr. Singler, who is some times really insupportable. Calm weather still all day.
      
      

      14th.
      
      
       Last Evening the wind freshened considerably, and we have now a very fine breeze. It began to be necessary, for the continual calm, that has reign’d, almost all the time, since we left L’Orient have lengthened our Voyage very much. I have now no hopes of being less than 50 days at Sea. I fear more. By coming for the trade winds, the passage may be much longer than to go northward of the western islands, but, it is commonly much surer. By the other way a vessel in this Season, may be 3 or 4 months at Sea, which very seldom happens when they take this route.
      
      

      15th.
      
      
       Still a fine wind. Yesterday, we ran 50 leagues, and in all probability we shall not do less to day. By yesterday I mean the Solar day from noon to noon, the manner in which all nations compute time, at Sea. At about noon we saw a sail at a considerable distance, but we did not remain long in sight of one another. In the evening our wind fell a little.
       Mr. Bouchant the surgeon of the Packet is about 30 years old. The surgeons on board all the vessels belonging to the King of France are called chirurgiens majors and in conversation they are address’d monsieur le major, so that I have been obliged to day to ask his name: he appears to be a very good man, and to be well versed in his profession. He affects no pedantry, and is an excellent Companion, as well as a good surgeon. These are the officers on board the Packet, who keep the Captains Company, and live at his table. On board their frigates and men of war the officers are in greater number and there is commonly a chaplain in addition to the rest at the Captain’s table. On board the English ships, the Captain has his own table, and the officers a seperate one. There is in the English Navy, a much greater distance between the Captain and the officers, than in the French. I don’t know which custom is preferable but in case of an action, in war, you hear much oftener the french officers complain of their orders being disobey’d, than among the English. I don’t know but it is owing to this manner of affecting a great distance between the rank of their officers. The old maxim familiarity creates contempt is certainly a very good one, and is almost always true.
      
      

      18th.
      
      
       Our wind is still good but is almost all gone, and we have not run more than 20 or 25 leagues, within the last 48 hours. This forenoon we saw something at Sea, but we could not distinguish what. Some said it was a very large piece of wood. Others, were of opinion, that it was a boat overset. It pass’d at a small distance, and amused us for half an hour. At Sea, such is the continual sameness of the surrounding objects that the smallest trifle becomes interesting, and is sufficient to excite our curiosity and occupy our attention.
      
      

      20th.
      
      
       Continual calms. Our passage will I fear be a very long one. We have fine weather, but we would willingly agree to have less Sun, and more wind. The weather begins to be very hot and we are in the Latitude of 26d. 30m. But the Sea air makes the warmth more supportable. This evening, as we were near the tropic one of the officers, according to the custom universally established, of wetting all the persons on board who have not cross’d the tropic, sprinkled us with a little water: one of the passengers, who is fond of such amusements; as the french in general are; returned the officer’s Compliment, with an whole bucket of water. This was as a signal to us all; we immediately form’d two parties, and we were all, officers and passengers, wet from head to foot before we ended. I believe more than 200 buckets of water were spilt upon the deck in the course of the evening. One of the passengers alone receiv’d thirty buckets. Such a diversion is not very instructive nor very agreeable, but may be pass’d over for once: I hope it will not be repeated.
      
      

      24th.
      
      
       We have been for several days in the trade winds: But have had calm weather till yesterday morning, since when we have had a breeze, which makes us run 40 leagues in 24 hours. This is St. John’s day, a great holiday, wherever the Roman Catholic Religion is dominant. O! grand Saint Jean c’etait alors ta fête!
       Mr. Mölich, is a young merchant of Amsterdam, 23 years old. Since the Peace he has in society with one of his Countrymen, set up a commercial house in Charlestown, under the firm of Schmidt & Mölich. He is now going to join his partner, and proposes going by Land from New York to Charlestown. I believe his journey, will not be a very agreeable one. He has travelled almost all over Europe, and has been twice to the West Indies. He has by this means acquired a considerable knowledge of the world, and a genteel appearance. His manners are pleasing, and he possesses a virtue which is met with oftener in Holland than in France; that of sincerity: He is serious as the Dutch in general are: and is subject to absence of mind very often, in so much, that we tell him he is deeply in love; and I really believe he is. A good quality but which leads him now and then into error is a fondness for his Country, which cannot bear that any one should speak slightly of it. He is the person on board with whom I am the most intimate, and whose Sentiments agree the most with my own.
      
      
       
        
   
   That is, Charleston, S.C. The firm is listed in Jacob Milligan’s The Charleston Directory, Charleston, [1790].


       
      
      

      28th.
      
      
       Fine Wind, and good weather. We have for several days run between 40 and 50 leagues every day. In the evening we spoke to an american brig from New London, bound to Santa Cruce loaded with horses. Her Longitude, was 55 from the meridian of London. Ours was 56d. 30m. from that of Paris, so that the difference was very small. We saw another vessel to day, and a sail yesterday, but at a considerable distance.
       Mr. Fontfreyde, is a frenchman by birth, but he has pass’d several years in America; and he is settled at Albany. He was formerly an officer in the french army. All things considered I believe this gentleman is the most accomplished person on board. His manners are very soft and agreeable. He has received a very good education, and to the Complaisance natural to all the French Nation, his knowledge, of the world has united a Candour, which is not so often to be found among them. 36 years have tempered the vivacity of his youth, and though a person of the strictest honour he has a character of the most pacific kind. In short if all the officers and passengers on board were like this gentleman, the passage would have appeared, much shorter, and much more agreeable to me.
      
      
       
        
   
   Probably Saint Croix, also known as Santa Cruz, the largest of the Virgin Islands.


       
       
        
   
   Probably John (Jean Baptiste?) Fontfreyde, a merchant who purchased a freedom from the corporation of Albany in 1781, that is, his right to the privileges of the town (Joel Munsell, The Annals of Albany, 10 vols., Albany, N.Y., 1850–1859, 10:153; Lasseray, Les français sous les treize étoilesAndre Lasseray, Les français sous les treize étoiles (1775-1783), Macon and Paris, 1935; 2 vols., 1:218).


       
      
       

      30th.
      
      
       The weather is very good, but the winds begin to be very variable as we approach to the term of the trade winds: by our observation we are now about an hundred leagues from the Bermudas. We have had calm weather all day, extremely warm, so that no body could bear a coat. These seas are subject to very frequent squalls, and thunder storms, which are sometimes dangerous: we must expect to meet with three or four: but the mariners have been so often taught by cruel experience to be prudent that they now always begin to lessen their Sail before the Storm gets to them, and they are in general prepared for it when it comes.
       Mr. Huron Du Rocher is a merchant from Nantes, about 34 years old. He has form’d a commercial house in Philadelphia since the war, but has suffered as so many other persons have. He is now going over to America, in order to settle his affairs there. He proposes to remain there, about an year. He has received a liberal education, and has a great deal of wit, with a character a little inclined to Satyrical observations. His reflections, under the mask of gaiety are biting and severe; and have the more effect because it is impossible to take them ill. He does not however make a bad use of the Talent he is endow’d with: which when kept within proper bounds is useful and agreeable: but which becomes: very hurtful and dangerous if the person who has it cannot restrain it on many occasions. Mr. Huron does not intend to remain any time at New-York; but to set out for Philadelphia, the day we shall go on shore.
      
      
       
        
   
   This may be Lawrence Huron (see following entry), listed as a Philadelphia merchant in 1785. In addition to interests in Philadelphia, Lawrence was involved with his brother, Jean Baptiste, in landholdings in several Kentucky counties (Macpherson’s Directory for the City and Suburbs of Philadelphia..., Philadelphia, 1785; Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. 4:358; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 9:49–50).


       
      
     